[Cite as State v. Stewart, 2018-Ohio-3517.]




                             IN THE COURT OF APPEALS OF OHIO
                                 SIXTH APPELLATE DISTRICT
                                      LUCAS COUNTY


State of Ohio                                      Court of Appeals No. L-17-1107

          Appellee                                 Trial Court No. CR0201603360

v.

Marcus Stewart                                     DECISION AND JUDGMENT

          Appellant                                Decided: August 31, 2018

                                              *****

          Julia R. Bates, Lucas County Prosecuting Attorney, and
          Brenda J. Majdalani, Assistant Prosecuting Attorney, for appellee.

          Stephen D. Long, for appellant.

                                              *****

          SINGER, J.

          {¶ 1} Appellant, Marcus Stewart, appeals the April 18, 2017 judgment of the

Lucas County Court of Common Pleas, where he was sentenced to two years of

incarceration, after he was found guilty of burglary. For the reasons which follow, we

affirm.
[Cite as State v. Stewart, 2018-Ohio-3517.]


                                          Assignments of Error

        {¶ 2} Appellant sets forth the following assignments of error:

                 1. The trial court erred in allowing the victim to testify as to

        statements purportedly told to her by her neighbors, over the objection of

        appellant.

                 2. Appellant was denied the effective assistance of counsel where

        counsel open [sic] the door for the admission of hearsay testimony and

        waived appellant’s right to confront witness against him.

                 3. The trial court erred in denying appellant’s motion for acquittal

        and renewed motion for acquittal and the verdict was not supported by

        sufficient evidence.

                 4. The verdict was against the manifest weight of the evidence.

                                              Background

        {¶ 3} The victim’s home was burglarized on the afternoon of December 19, 2016.

Items which were stolen from the victim’s home included a flat screen television,

videogame consoles, controllers and games. Shortly after the burglary, and in close

proximity to the victim’s home, appellant was found in possession of the flat screen

television.

        {¶ 4} On December 28, 2016, appellant was indicted for burglary, in violation of

R.C. 2911.12(A)(2) and (D). He entered a plea of not guilty to the charge.
       {¶ 5} The case went to trial on April 17, 2018. Toledo Police Department

(“TPD”) Officer David Donovan testified that on the day of the burglary, he was flagged

down by a frantic individual and informed that a male was walking down the alley

carrying a large television. The concerned citizen said the man was wearing a blue and

white baseball jacket. Officer Donovan alerted nearby units of the suspicious activity,

gave a description of the suspect, and proceeded to search for the subject. The officer

noted “[t]hat time of the year was very, very thick with snow, and they don’t plow

alleys.”

       {¶ 6} TPD Officer Michael Garcia testified he spotted a male in the alley wearing

a blue baseball style coat. Officer Garcia was unable to turn into the alley immediately,

but when he entered the alley from the opposite side, “[he] saw a gray car facing towards

[him], and the truck closes, and we see a male, the male that had [a] blue baseball style

coat standing at the truck.” Officer Garcia pulled his vehicle next to the gray car and

asked the occupants of the gray car what they were doing. Appellant answered he was

getting a ride. Appellant entered the backseat of the car, and the car drove off. Officer

Garcia’s vehicle got stuck in the snow so he relayed a description of the gray car and its

direction of travel to Officer Donovan’s unit. In court, Officer Garcia identified appellant

as the man he saw that day.

       {¶ 7} Officer Donovan located the gray car and stopped it approximately 50 feet

away from the alley. The officer noted the man in the backseat of the car was wearing

the same clothes described by the concerned citizen, and the man was making “very




3.
frantic furtive movements.” When Officer Donovan opened the back door of the car

“there were controllers from Play Stations being removed from his person and shoved

under seats.” At trial, Officer Donovan identified appellant as the man he saw wearing

the blue and white baseball jacket that day.

         {¶ 8} The three individuals in the gray car were questioned, and permission was

granted to search the car. A gun was discovered on the floorboard so the three men were

detained. The victim’s large, black flat screen television was recovered from the car’s

trunk.

         {¶ 9} Meanwhile, Officer Garcia started walking properties to see if any house

was broken into. The sergeant he was with told him a neighbor “a couple houses down”

saw a male carrying a television. The sergeant then located a house with pry marks on

the rear door frame, with the door ajar. Officer Garcia and the sergeant searched the

home and determined no one was there. The victim then arrived home.

         {¶ 10} TPD Officer Denise Fischer testified she was Officer Garcia’s partner on

December 19, 2016, when she heard on the radio the description of a black male wearing

a blue jacket that had a sports team on it carrying a television in an alley. Within a very

short time, the officer saw a black male standing in the alley with a sports jacket with

blue sleeves. The man did not have a television, but he was standing in the alley looking

around. Officer Fischer testified to the same events which occurred in the alley as

Officer Garcia. When the traffic stop of the gray car occurred, Officer Fischer assisted.

She helped to search the car and located a television in the trunk.




4.
       {¶ 11} Appellant was placed in the back of Officer Fischer’s patrol vehicle.

Appellant initially provided a false name. While in the patrol vehicle, appellant threw a

bag of marijuana through the screen guard between the seats.

       {¶ 12} Officer Fischer brought the television to the victim’s home and the victim

identified it as her television. Officer Fischer estimated the victim’s home was within a

house or two of the alley where she first saw appellant. In court, Officer Fischer

identified appellant as the man he saw that day.

       {¶ 13} TPD Detective Greg Mattmore testified he interviewed appellant, and

appellant said he was walking when a guy walked up to him and offered him the

television for $40. Appellant did not have $40, so he gave the guy $20 and a bag of weed

and the guy gave appellant the television. Appellant said he was homeless and needed

money to survive. Appellant adamantly told the detective that the two men who were in

the car with him had nothing to do with the television.

       {¶ 14} The victim testified she did not know appellant and did not give him

permission to be in her home or take her television. On December 19, 2016, the victim

left her home at about 3:15 p.m., briefly stopped back home to pick up a form, made sure

her home was securely locked, went to the doctor’s office and a restaurant, then returned

home at about 4:30 to 5:00 p.m. at the latest. When she arrived home, the police were

there. The victim looked around her house and noticed her door was damaged and a

screen was broken on the dining room window, neither of which was in that condition

when she left home. The victim discovered there were several items missing from her




5.
home, including her television. The victim also observed, outside of her house, that there

was a bucket turned upside-down underneath her dining room window, and there were

footprints in the snow around the bucket.

       {¶ 15} The victim testified she spoke with a neighbor who knew appellant, and the

neighbor saw appellant leaving the victim’s front porch. The victim further testified

another neighbor saw appellant knocking on the side door of the victim’s home, and

trying to open the door.

       {¶ 16} On April 18, 2018, the jury found appellant guilty of burglary. The court

sentenced appellant to two years of incarceration. The judgment was journalized

April 27, 2018, and appellant timely appealed.

                                         Analysis

                               First Assignment of Error

       {¶ 17} Appellant argues the trial court erred in allowing the victim to testify about

her neighbors’ accounts of events after appellant objected, as this constituted

inadmissible hearsay. Appellant takes issue with two instances of testimony.

       {¶ 18} The first instance involved the prosecution’s questioning of what the

victim’s neighbor told the victim. The victim testified, “I went to them and they were

upset because they said that they knew the kid,” referring to appellant. The victim

continued, “the neighbor said that they drove up and seen him coming off my front

porch.” Appellant’s counsel objected to this testimony, but the trial court overruled the

objection.




6.
       {¶ 19} The second instance occurred during cross-examination of the victim.

Appellant’s attorney asked the victim, “according to your neighbor [appellant] was on

your front porch, but not in the back or at the bucket, correct?” The victim responded she

was not able “to speak on he said[,] she said,” but then added that “the neighbor across

the street said he seen him knocking and trying to open up the side door.” This testimony

referenced a different neighbor. Appellant’s counsel did not object to this testimony.

       {¶ 20} The state maintains the present sense impression exception applies to the

neighbor’s hearsay statement because, at the time the statement was made, the neighbor

was upset after observing appellant leave the porch of the victim’s residence. According

to the state, the emotional upset would indicate and permit a reasonable inference that the

neighbor’s statement was made either contemporaneously with the burglary or very soon

thereafter, thus the statement was trustworthy and admissible.

       {¶ 21} Under Evid.R. 801(C), hearsay is “a statement, other than one made by the

declarant while testifying at the trial or hearing, offered in evidence to prove the truth of

the matter asserted.” Hearsay is inadmissible “except as otherwise provided by the

Constitution of the United States, by the Constitution of the State of Ohio, by statute

enacted by the General Assembly not in conflict with a rule of the Supreme Court of

Ohio, by these rules, or by other rules prescribed by the Supreme Court of Ohio.”

Evid.R. 802. Exceptions to hearsay are enumerated in Evid.R. 803.

       {¶ 22} Evid.R. 803(1) states the present sense impression is “a statement

describing or explaining an event or condition made while the declarant was perceiving




7.
the event or condition, or immediately thereafter unless circumstances indicate lack of

trustworthiness.” A present sense impression does not need to be made while under the

influence of emotion or trauma. 2016 Staff Note, Evid.R. 803(1).

       {¶ 23} The principle underlying the present sense impression exception “‘is the

assumption that statements or perceptions, describing the event and uttered in close

temporal proximity to the event, bear a high degree of trustworthiness.’” (Citation

omitted.) Abraham v. Werner Enters., 6th Dist. Erie No. E-02-013, 2003-Ohio-3091,

¶ 26. “‘By making the statement at the time of the event or shortly thereafter, the minimal

lapse of time between the event and statement reflects an insufficient period to reflect on

the event perceived.’” Id. However, the present sense impression exception does not

apply in a situation when the period of time that elapsed between the event in question

and the statement sought to be admitted is not known or is not clear. State v. Carter, 3d

Dist. Seneca No. 13-17-10, 2017-Ohio-7443, ¶ 13-14.

       {¶ 24} Here, it is undisputed that the victim’s testimony regarding what the

neighbors told her is hearsay. Upon review, appellant’s counsel objected to the first

instance of hearsay, but did not object to the second instance. Accordingly, appellant’s

challenge to the first instance of hearsay is subject to de novo review under the applicable

hearsay rule. See State v. Richcreek, 196 Ohio App. 3d 505, 2011-Ohio-4686, 964 N.E.2d
442, ¶ 32 (6th Dist.). We review appellant’s challenge to the second instance of




8.
hearsay using the plain error standard. See State v. Thompson, 141 Ohio St. 3d 254, 2014-

Ohio-4751, 23 N.E.3d 1096, ¶ 73; State v. Scott, 10th Dist. No. 05AP-1144, 2006-Ohio-

4981, ¶ 21.

                                         Standards

       {¶ 25} Applying the de novo standard of review, “‘errors relating to the trial

court’s admission of hearsay must be reviewed in light of Evid.R. 103(A) and

the standard established in Crim.R. 52(A), providing that such errors are harmless unless

the record demonstrates that the errors affected a party’s substantial right.’” (Citation

omitted.) Richcreek at ¶ 32. See also In re Dor B., 6th Dist. Wood No. WD-18-013,

2018-Ohio-2666, ¶ 60. “[A]n error may be harmless if the state’s case against the

accused is overwhelming.” State v. Ferguson, 5 Ohio St. 3d 160, 166, 450 N.E.2d 265

(1983), fn. 5. “[T]he cases where imposition of harmless error is appropriate must

involve either overwhelming evidence of guilt or some other indicia that the error did not

contribute to the conviction.” Id.

       {¶ 26} Plain error is an obvious defect in the trial proceeding which affects

substantial rights. State v. Barnes, 94 Ohio St. 3d 21, 27, 759 N.E.2d 1240 (2002). Plain

error does not exist unless it can be shown that but for the error, the outcome at trial

“‘clearly would have been otherwise.’” (Citation omitted.) State v. Lang, 129 Ohio St. 3d
512, 2011-Ohio-4215, 954 N.E.2d 596, ¶ 108.




9.
                         First and Second Instances of Hearsay

       {¶ 27} Our review of the record reveals that when the victim arrived home on the

afternoon of December 19, 2016, police were at her home conducting an investigation of

a burglary which had occurred while the victim was away. The police informed the

victim of the burglary. At some point, the victim spoke with neighbors and learned the

information concerning appellant, about which she testified at trial. There is no

indication in the record when the victim spoke with the neighbors. As such, the present

sense impression exception does not apply. See Carter, supra. We therefore find the

hearsay statements are not admissible under Evid.R. 803(1), and the trial court erred in

admitting the hearsay statements.

       {¶ 28} Nevertheless, any error caused by the admission of the first instance of

hearsay was harmless in light of the overwhelming evidence of appellant’s guilt. The

state presented evidence, including the testimony of police officers and the crime victim

that: appellant was in a snow-covered alley within a house or two of the victim’s home

carrying a large, flat screen television during the time the victim was not home; appellant

was seen standing by a car’s trunk where the victim’s television was later found; when

stopped by police, appellant made furtive movements and gave a false name; appellant

was unknown to the victim; there was damage to the door frame and window screen of

the victim’s home and the door was open; appellant was apprehended within two hours of

the burglary; appellant was homeless; appellant told police he bought the television from

some guy walking down the street for $20 and a bag of weed; and, appellant was adamant




10.
when he told police the two men in the car with him had nothing to do with the

television.

         {¶ 29} As to the second instance of hearsay, appellant has not demonstrated that

the result of his trial would have been different absent this statement. The record shows

the jury had sufficient, credible evidence to support its decision to convict appellant such

that this inadmissible evidence did not undermine the jury’s verdict. Thus, based on

properly admitted evidence, as set forth above, and disregarding the victim’s testimony

relating to what the neighbors said to her, we find the jury could conclude appellant

committed the burglary. Accordingly, the admission of the second instance of hearsay

did not rise to the level of plain error. Appellant’s first assignment of error is not well-

taken.

                                Second Assignment of Error

         {¶ 30} Appellant contends he was denied the effective assistance of trial counsel

because counsel opened the door for the admission of hearsay testimony and waived

appellant’s right to confront witnesses against him.

                                             Law

                             Ineffective Assistance of Counsel

         {¶ 31} To prevail on an ineffective assistance of counsel claim, appellant must

show trial counsel’s performance fell below an objective standard of reasonable

representation and prejudice resulted from counsel’s deficient performance. State v.

Bradley, 42 Ohio St. 3d 136, 538 N.E.2d 373 (1989), paragraph two of the syllabus, citing




11.
Strickland v. Washington, 466 U.S. 668, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984).

“Because a court cannot second guess trial strategies and it has the benefit of hindsight,

there is a strong presumption that appointed counsel acted in a reasonable and competent

manner.” State v. Gaston, 6th Dist. Lucas No. L-06-1183, 2008-Ohio-1856, ¶ 31, citing

State v. Mason, 82 Ohio St. 3d 144, 157-158, 694 N.E.2d 932 (1998), and Strickland at

689. “Generally, when the action of the appointed counsel amounts to a trial tactic, it

cannot later be used in a challenge that the trial counsel rendered ineffective assistance of

counsel.” Gaston at ¶ 31.

       {¶ 32} Here, appellant argues his trial counsel was ineffective because “counsel

opened the door for the admission of hearsay statements by [the victim]’s neighbors by

their questioning” during cross-examination. Appellant takes issue with the specific

question: “according to your neighbor [appellant] was on your front porch, but not in the

back * * * correct?” The victim responded by stating “the neighbor across the street said

he seen (sic) him knocking and trying to open up the side door.”

       {¶ 33} A review of the record indicates trial counsel’s decision to ask the question

on cross-examination which prompted the victim’s response was within the scope of trial

strategy. Since the trial court had ruled during the preceding direct examination of the

victim that the victim’s statement about what the neighbor told her was admissible,

counsel may have tried to mitigate that testimony by emphasizing that the neighbor saw

appellant near the front door, as there was no evidence of damage to the victim’s front

door. The fact that counsel’s strategy ultimately was unsuccessful does not mean that




12.
counsel was ineffective. See State v. Wilkes, 6th Dist. Lucas No. L-12-1119, 2013-Ohio-

2369, ¶ 10. Moreover, given the significant circumstantial evidence of appellant’s guilt,

appellant cannot establish he was prejudiced by counsel’s conduct. Accordingly, we

conclude trial counsel was not ineffective.

                                  Confrontation Clause

       {¶ 34} The Sixth Amendment to the United States Constitution, the Confrontation

Clause (“the clause”), preserves the right of a criminal defendant “to be confronted with

the witnesses against him.” The United States Supreme Court stated the clause does not

allow “admission of testimonial statements of a witness who did not appear at trial unless

he was unavailable to testify, and the defendant had had a prior opportunity for cross-

examination.” Crawford v. Washington, 541 U.S. 36, 53-54, 124 S. Ct. 1354, 158
L. Ed. 2d 177 (2004). The main method for determining if the clause is involved, is to

resolve whether the statement is testimonial or non-testimonial. State v. Crager, 116
Ohio St. 3d 369, 2007-Ohio-6840, 879 N.E.2d 745, ¶ 41.

       {¶ 35} A testimonial statement is in the nature of a solemn declaration or

affirmation which is made to establish or to prove a fact, such as ex parte in-court

testimony, affidavits, custodial examinations, depositions, confessions or statements

which are made under circumstances that would lead a witness to reasonably believe the

statements would be available for use at a later trial. Crawford at 51-52. However, a

“casual remark to an acquaintance” does not “bear testimony” as contemplated by the




13.
clause. Id. at 51. Such nontestimonial statements are governed by a state’s rules of

evidence on hearsay, and are exempted from scrutiny under the clause. Id. at 68.

         {¶ 36} A reviewing court applies a de novo standard when assessing a claim that a

criminal defendant’s rights were violated under the clause. State v. McClain, 10th Dist.

Franklin No. 13AP-347, 2014-Ohio-93, ¶ 16.

         {¶ 37} Here, the neighbors’ statements about which the victim testified at trial are

not comparable to nor do they fall under any of the investigative or prosecutorial

categories of the testimonial statements set forth in Crawford. Therefore, the neighbors’

statements to the victim are nontestimonial, and are exempted from scrutiny under the

clause. As such, appellant’s right to confront witnesses against him was not violated.

         {¶ 38} In light of the foregoing, appellant’s second assignment of error is not well-

taken.

                                 Third Assignment of Error

         {¶ 39} Appellant claims the trial court erred in failing to grant his Crim.R. 29

motion. Appellant argues his Crim.R. 29 motion was meritorious because a jury cannot

reasonably infer a burglary occurred, despite the television being found in appellant’s

possession, where there is insufficient evidence to show “other circumstances indicative

of guilt.” In support, appellant cites to Methard v. State, 19 Ohio St. 363 (1869).




14.
                                            Law

       {¶ 40} Crim.R. 29(A) provides:

              The court on motion of a defendant or on its own motion, after the

       evidence on either side is closed, shall order the entry of a judgment of

       acquittal of one or more offenses charged in the indictment, information, or

       complaint, if the evidence is insufficient to sustain a conviction of such

       offense or offenses. The court may not reserve ruling on a motion for

       judgment of acquittal made at the close of the state’s case.

       {¶ 41} When reviewing a Crim.R. 29 motion, “[t]he relevant inquiry is whether,

after viewing the evidence in a light most favorable to the prosecution, any rational trier

of fact could have found the essential elements of the crime proven beyond a reasonable

doubt.” State v. Jenks, 61 Ohio St. 3d 259, 574 N.E.2d 492 (1991), paragraph two of the

syllabus. “Circumstantial evidence and direct evidence inherently possess the same

probative value and therefore should be subjected to the same standard of proof.” Id. at

paragraph one of the syllabus. “It is fundamental that the weight to be given the evidence

and credibility of the witnesses are primarily for the trier of the facts.” State v. Thomas,

70 Ohio St. 2d 79, 79-80, 434 N.E.2d 1356 (1982). “Thus, in reviewing the legal

sufficiency of evidence to support a jury verdict, it is the minds of the jurors rather than a

reviewing court which must be convinced.” Id. at 80.

       {¶ 42} In Methard, the Supreme Court of Ohio held that possession of stolen

goods soon after a theft of those goods does not raise a presumption of law that the




15.
possessor is guilty of the theft. Id. at paragraph three of the syllabus. A smokehouse was

burglarized, and goods were stolen. The defendant sold the goods the next day, then was

caught and charged with theft. The trial court articulated the law on theft for the jury as

follows:

       [W]here there has been a larceny of goods, a person found in the possession

       of the stolen goods recently thereafter is, in law, presumed to have

       committed the larceny; and if there was a burglary and entry of said smoke-

       house, in the night season, as charged, and a larceny of goods therein, and

       the goods stolen, or any part thereof, were found in the possession of the

       defendant the next day, the law presumes that he not only stole the

       property, but that he also committed the burglary; and it is for the defendant

       to show that he came honestly by the goods. Id. at 368.

       {¶ 43} The Supreme Court took issue with the law as stated by the trial court, and

reversed, stating it was “not prepared to say that the facts of burglary, of larceny, and of

possession of the stolen goods soon thereafter by the accused, alone raise a presumption

of law that he is guilty of both the burglary and larceny.” Id. However, the Supreme

Court also stated:

       The facts that a building was burglariously entered, goods stolen therefrom,

       and the possession by the accused, soon thereafter, of the goods stolen, are

       competent evidence to go to the jury, and, in connection with other

       circumstances indicative of guilt, such as giving a false account, or refusing




16.
       to give any account, of the manner in which, or the means by which, he

       came into possession of the stolen goods, they may afford a strong

       presumption of fact of the guilt of the accused, and warrant the jury in

       finding him guilty of both the burglary and larceny. (Emphasis omitted.)

       Id.

       {¶ 44} We note Methard was issued in 1869, whereas R.C. 2911.12, which

abrogated the common law of Methard, was first promulgated in 1974. R.C. 2911.12(A)

sets forth the elements of burglary, and states in relevant part:

              (A) No person, by force, stealth, or deception, shall * * *

              (2) Trespass in an occupied structure or in a separately secured or

       separately occupied portion of an occupied structure that is a permanent or

       temporary habitation of any person when any person other than an

       accomplice of the offender is present or likely to be present, with purpose

       to commit in the habitation any criminal offense[.]

       {¶ 45} The approach consistently taken by Ohio courts, since the passage of R.C.

2911.12, allows a jury to infer that “a defendant committed theft or burglary where there

is both a close temporal proximity between the commission of the crime and the

defendant’s possession of the stolen items, and the defendant fails to provide a credible

explanation for his possession of the stolen items or ‘other circumstances indicative of

guilt’ exist.” State v. Smith, 6th Dist. Lucas Nos. L-16-1113, L-16-1114, L-16-1115,

2017-Ohio-5762, ¶ 47.




17.
       {¶ 46} Here, the state introduced the following evidence at trial: (1) appellant was

observed in the snowy alley close to the victim’s home carrying a large, flat screen

television during the time the victim was away from her home; (2) appellant was seen by

police standing by the trunk of a car, before getting into the backseat of the car; (3) when

police stopped the car, appellant was making frantic, furtive movements; (4) appellant

initially gave the police a false name; (5) police searched the car and found a television in

the trunk; (6) the victim identified the television as her property which had been stolen

from her home; (7) the victim did not know appellant nor did she give him permission to

go into her home and take her television; (8) the door frame and window screen of the

victim’s home were damaged and the door was ajar; (9) outside of the victim’s home was

an upside-down bucket underneath the window with the damaged screen; (10) the period

of time between when the burglary occurred and appellant was apprehended was less

than two hours; (11) appellant was seen in the alley within a house or two of the victim’s

home; (12) appellant admitted to police that he was homeless; (13) appellant told police

he bought the television from some guy walking down the street for $20 and a bag of

weed; and (14) appellant was adamant when he told police that the two men in the car

with him had nothing to do with the television.

       {¶ 47} Construing the evidence in a light most favorable to the prosecution, we

find the circumstantial evidence presented by the state was sufficient to establish all of

the elements of burglary as set forth in R.C. 2911.12(A)(2). Accordingly, we find no

merit in appellant’s third assigned error, and it is found not well-taken.




18.
                                Fourth Assignment of Error

       {¶ 48} Appellant asserts his conviction is against the manifest weight of the

evidence. Appellant argues “the evidence establishes at best that [appellant] was in

possession of a television which had been taken from a residence in a burglary, near

where the burglary occurred at approximately the time the burglary occurred.” Appellant

relies on the lack of direct evidence placing him at or inside the burglarized premises.

       {¶ 49} The standard of review for manifest weight is the same in a criminal case

and a civil case, and the function of an appellate court is to determine whether the greater

amount of credible evidence supports the verdict. Eastley v. Volkman, 132 Ohio St. 3d
328, 2012-Ohio-2179, 972 N.E.2d 517, ¶ 12; State v. Thompkins, 78 Ohio St. 3d 380, 387,

678 N.E.2d 41 (1997). “‘A manifest weight of the evidence challenge contests the

believability of the evidence presented.’” (Citation omitted.) State v. Liggins, 6th Dist.

Sandusky No. 16 CAS 32, 2018-Ohio-2431, ¶ 14. Since “[c]ircumstantial evidence and

direct evidence inherently possess the same probative value,” no distinction should be

made between the weight given to circumstantial and direct evidence. Jenks, 61 Ohio

St.3d at 272, 574 N.E.2d 492.

       {¶ 50} When determining whether a conviction is against the manifest weight, we

must review the record, weigh the evidence and all reasonable inferences drawn from it,

consider the witnesses’ credibility and decide, in resolving conflicts in the evidence, if

the jury “clearly lost its way and created such a manifest miscarriage of justice that the




19.
conviction must be reversed and a new trial ordered.” State v. Prescott, 190 Ohio App. 3d
702, 2010-Ohio-6048, 943 N.E.2d 1092, ¶ 48 (6th Dist.), citing Thompkins at 387.

       {¶ 51} Here, after thoroughly reviewing the record, we conclude the evidence

weighs heavily in support of a burglary conviction. A significant amount of credible,

circumstantial evidence placed appellant near the burgled home and in possession of the

stolen television. Considering the admissible testimony and evidence presented at trial,

we cannot say the jury lost its way or created a manifest miscarriage of justice by

convicting appellant. Accordingly, the fourth assignment of error is not well-taken.

                                       {¶ 52} Conclusion

       {¶ 53} For the foregoing reasons, the April 18, 2017 judgment of the Lucas

County Court of Common Pleas is affirmed. Appellant is ordered to pay the costs of this

appeal pursuant to App.R. 24.

                                                                       Judgment affirmed.


       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.


Arlene Singer, J.                              _______________________________
                                                           JUDGE
James D. Jensen, J.
                                               _______________________________
Christine E. Mayle, P.J.                                   JUDGE
CONCUR.
                                               _______________________________
                                                           JUDGE

           This decision is subject to further editing by the Supreme Court of
      Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
           version are advised to visit the Ohio Supreme Court’s web site at:
                    http://www.supremecourt.ohio.gov/ROD/docs/.



20.